DETAILED ACTION
This Office Action is in response to the Applicant’s communication filed on 12/07/2021.  In virtue of the communication:
Claims 1-11 are pending in the instant application.
The references cited in the Information Disclosure Statement (IDS) filed on 12/07/2021, 12/08/2021 and 04/21/2022 have been considered by the examiner.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 2, 6, 7, 10 and 11 is/are rejected under 35 U.S.C. 102(a) as being anticipated by Hsiao (U.S. Patent 7,852,649 B2).
Regarding claim 1, Hsiao discloses a drive circuit for an LED luminaire (Fig. 4), comprising:
a voltage source including a voltage regulator (404, 406, Fig. 4);
at least one series of LED light engines (402, 464) connected so as to be forward-biased by the voltage source  (Fig. 4);
a feedback circuit (412) including
a filter leg (432, 434, Fig. 4, col. 5, lines 13-15) connected in parallel to a cathode end of the at least one series of LED light engines (filter 432, 434 connects to cathode end of LED 402, Fig. 4), the filter leg including a low-pass filter (RC filter 432 and 434, Fig. 4, col. 5, lines 13-15) and generating a remainder voltage signal (voltage signal to amplifier 414, Fig. 4) therefrom, and
an amplifier circuit (amplifier circuit in feedback circuit 412, Fig. 4) that generates a feedback output voltage (V, Fig. 4) from a reference voltage (e.g., Vef1, Fig. 4)  and the remainder voltage signal (output signal from filter 432 and 434), the amplifier circuit connected to a feedback input of the voltage regulator (to input of circuit 406, Fig. 4) such that a reference feedback voltage (Vout) received by the feedback input of the voltage regulator (404, 406) is influenced by the feedback output voltage (V, Fig. 4).
Regarding claim 2, Hsiao discloses the drive circuit wherein the amplifier circuit comprises a buffered voltage source supplying the reference voltage (any voltage source supplies Vref1, Fig. 4).
Regarding claim 6, Hsiao discloses the drive circuit wherein the low-pass filter comprises an RC filter (RC filter 432 and 434, Fig. 4).
Regarding claim 7, Hsiao discloses the drive circuit further comprising a voltage divider network (426 and 430, Fig. 4) connected between the amplifier circuit and the feedback input of the voltage regulator (406) (Fig. 4), such that the voltage divider network produces the reference feedback voltage (Vout) from the feedback output voltage (V) (Fig. 4).
Regarding claim 10, Hsiao discloses the drive circuit further comprising a driver integrated circuit (408, Fig. 4) connected to the cathode end of the at least one series of LED light engines (Fig. 4).
Regarding claim 11, Hsiao discloses the drive circuit wherein the feedback circuit (412) is configured and adapted to maintain at least a predefined minimum voltage on the driver integrated circuit (minimum output voltage from switch 408, Fig. 4).
Allowable Subject Matter
Claims 3-5, 8 and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Inquiry
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIMMY T VU whose telephone number is (571) 272-1832.  The examiner can normally be reached on 9:00 AM - 6:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander H. Taningco can be reached on (571) 272-8048.  The fax phone numbers for the organization where this application or proceeding is assigned are (571) 273-8300.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (571) 272-2800.

/JIMMY T VU/Primary Examiner, Art Unit 2844